11-4754
         Porres v. Holder
                                                                                        BIA
                                                                                  Straus, I.J.
                                                                               A087 643 113
                                                                               A087 643 114
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       JUAN CARLOS PORRES, AKA JUAN CARLOS
14       PORRES MUNOZ, BRENDA LISSETTE RODRIGUEZ
15       DE PORRES,
16                Petitioners,
17
18                          v.                                  11-4754
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25
26       FOR PETITIONERS:              Randy Olen, Providence, Rhode
27                                     Island.
28
 1   FOR RESPONDENT:           Stuart F. Delery, Acting Assistant
 2                             Attorney General; Thomas B.
 3                             Fotouros, Senior Litigation Counsel;
 4                             Robert Michael Stalzer, Trial
 5                             Attorney, Office of Immigration
 6                             Litigation, United States Department
 7                             of Justice, Washington, D.C.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   decision of the Board of Immigration Appeals (“BIA”), it is

11   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

12   review is DISMISSED.

13       Juan Carlos Porres and Brenda Lissette Rodriguez De

14   Porres, natives and citizens of Guatemala, seek review of a

15   September 29, 2011, decision of the BIA affirming the July

16   1, 2010 decision of Immigration Judge (“IJ”) Michael W.

17   Straus denying their applications for cancellation of

18   removal and denying Mr. Porres’s application for withholding

19   of removal.     In re Juan Carlos Porres, Brenda Lissette

20   Rodriguez De Porres, Nos. A087 643 113/114 (B.I.A. Sept. 29,

21   2011) ("BIA Decision"), aff’g No. A087 643 113/114 (Immig.

22   Ct. Hartford July 1, 2010).     We assume the parties’

23   familiarity with the underlying facts and procedural history

24   of this case.

25       We lack jurisdiction to review “any judgment regarding

26   the granting of relief under” § 240A of the Immigration and


                                     2
 1   Nationality Act, including the agency’s determination that

 2   the petitioners failed to establish the requisite hardship.

 3   8 U.S.C. § 1252(a)(2)(B)(i).   We retain jurisdiction to

 4   review constitutional claims or questions of law raised in a

 5   petition for review, and review those claims de novo.      See

 6   Wellington v. Holder, 623 F.3d 115, 118 (2d Cir. 2010) (per

 7   curiam).

 8       Petitioners argue that the agency “overlooked and

 9   mischaracterized evidence” when it concluded that they

10   failed to establish that their U.S.-citizen children would

11   suffer an "exceptional and extremely unusual hardship"

12   warranting cancellation of removal.   See 8 U.S.C.

13   § 1229(b)(1).   Specifically, Petitioners argue that the

14   agency overlooked the drastic change in economic

15   circumstances their family would suffer, the educational

16   opportunities and quality health care their children would

17   lose, and the dangerous conditions they would face in

18   Guatemala.   Petitioners have not shown, however, that the

19   agency “totally overlooked” or “seriously mischaracterized”

20   any facts related to conditions in Guatemala.   See Mendez v.

21   Holder, 566 F.3d 316, 323 (2d Cir. 2009) (per curiam)

22   (emphasis added).   The BIA acknowledged that Petitioners'


                                    3
 1   U.S.-citizen children would experience financial hardship,

 2   diminished educational opportunities, and other difficulties

 3   adapting to a new culture in Guatemala, but concluded that

 4   "these hardships are typical of those experienced when a

 5   qualifying relative is removed from the United States."     BIA

 6   Decision at 2.   Rather than raising constitutional claims or

 7   questions of law, Petitioners’ arguments amount to

 8   “essentially a quarrel about fact-finding or the exercise of

 9   discretion” by the agency.    Barco-Sandoval v. Gonzales, 516

10 F.3d 35, 39 (2d Cir. 2008).   Accordingly, this Court lacks

11   jurisdiction to review the agency's discretionary hardship

12   determination.

13       Petitioners also argue that the agency erred in denying

14   Mr. Porres’s application for withholding of removal because

15   it failed to define correctly their particular social group.

16   Because Petitioners failed to raise this issue in their

17   brief to the BIA, we decline to consider it.    Lin Zhong v.

18   U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

19       For the foregoing reasons, the petition for review is

20   DISMISSED.   As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


                                    4
1   this petition is DENIED as moot. Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




                                   5